DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar et al. (US Pub. No. 2022/0295309 A1).

	Regarding claim 5, Akhtar teaches a method of mediating transfer of enrichment information (EI) at a non-real-time (RT) radio access network (RAN) intelligent controller (RIC) to a near-RT RIC (see Fig. 2, nonRT-RIC and nearRT-RIC; further see [0020- 0021] about EI), the method comprising:
	establishing a connection between the non-RT RIC and the near-RT RIC for delivery of the EI (see Fig. 2 in context with [0020- 0021] A1/EI interface);
	determining, by the non-RT RIC, whether the EI satisfies defined bounds (as per Fig. 2 R-APP reperesents non-RT RIC and X-APP represents near-RT RIC; now refer to Fig. 5 [0081] about identifying suspicious activity (i.e. not satisfying bounds); and
	transferring an error notification by the non-RT RIC and removing access of the near-RT RIC to the EI in case that the defined bounds are not satisfied (see [0081]… identifiers for suspicious drones that should be disconnected from the network into an A1 enrichment information element and send the enrichment information to X-APP1. At step 6, X-APP1 reads the enrichment information and determines whether to disconnect the associated UE. At step 7, a disconnect UE E2 message is sent to the appropriate O-CU-CP…; now reefr to [0023] about the openness (i.e. lack of restriction) of the A1 EI field to not specify, and thus restrict (i.e. in [0081] restriction is being specified hence restricting/disconnecting access of near-RT RIC to the EI), the type of data that can be transferred from the NonRT-RIC to the NearRT-RIC). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Akhtar to make system more reliable to carry out more reliable communication in the communication system.

	Regarding claim 12, Akhtar teaches a A non-real-time (RT) radio access network (RAN) intelligent controller (RIC) mediating transfer of enrichment information (EI) to a near-RT RIC, the non-RT RIC comprising: a transceiver; and a processor coupled to the transceiver, the processor configured to (see Fig. 2, nonRT-RIC and nearRT-RIC; further see [0020- 0021] about EI) :
	establish a connection between the non-RT RIC and the near-RT RIC for delivery of the EI (see Fig. 2 in context with [0020- 0021] A1/EI interface);
	determine, by the non-RT RIC, whether the EI satisfies defined bounds (as per Fig. 2 R-APP reperesents non-RT RIC and X-APP represents near-RT RIC; now refer to Fig. 5 [0081] about identifying suspicious activity (i.e. not satisfying bounds); and
	transfer an error notification by the non-RT RIC and removing access of the near-RT RIC to the EI in case that the defined bounds are not satisfied (see [0081]… identifiers for suspicious drones that should be disconnected from the network into an A1 enrichment information element and send the enrichment information to X-APP1. At step 6, X-APP1 reads the enrichment information and determines whether to disconnect the associated UE. At step 7, a disconnect UE E2 message is sent to the appropriate O-CU-CP…; now reefr to [0023] about the openness (i.e. lack of restriction) of the A1 EI field to not specify, and thus restrict (i.e. in [0081] restriction is being specified hence restricting/disconnecting access of near-RT RIC to the EI), the type of data that can be transferred from the NonRT-RIC to the NearRT-RIC). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Akhtar to make system more reliable to carry out more reliable communication in the communication system.

Allowable Subject Matter
Claims 1-4 and 8- 11 are allowed.
Note: reason for allowance will be provided in the next office action.
Claims 6- 7 and 13- 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468